Citation Nr: 1412550	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to April 20, 2011. 

2.  Entitlement to higher initial disability ratings for radiculopathy of the right lower extremity, initially rated as 10 percent disabling prior to August 20, 2008, and as 40 percent disabling thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active duty for training from October 1996 to February 1997, and active duty from June 2004 to November 2005, and January 2007 to August 2008.  She served as a member of the Missouri Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted service connection for degenerative disc disease of the lumbar spine, assigning an initial 20 percent rating, and for radiculopathy of the right lower extremity, assigning an initial 10 percent rating.

The Board observes that since the initial awards of service connection, effective November 28, 2005, the Veteran was recalled to active duty as shown above, from January 2007 to August 2008.  Consequently, the ratings assigned for her lumbar spine and right leg disabilities are effective for the periods of November 28, 2005, to January 4, 2007, and after August 20, 2008, when she was released from active duty, with increased ratings of 40 percent assigned for her radiculopathy of the right lower extremity effective August 20, 2008, and for her degenerative disc disease of the lumbar spine effective April 20, 2011.

During the course of the appeal, and in particular by a June 2009 rating decision, the Veteran was awarded a temporary 100 percent rating for surgical treatment necessitating convalescence from January 7, 2009, following spine surgery.  A 20 percent rating was continued effective from March 1, 2009.  Also, by way of a January 2012 rating decision, the RO concluded that a 40 percent evaluation was warranted for the service-connected lumbar spine disability, effective the date of a VA examination-April 20, 2011.  In addition, in a February 2013 rating decision, the RO awarded the Veteran an increased rating of 40 percent for her radiculopathy of the right lower extremity, effective from August 20, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In this case, the Veteran filed a VA Form 9 in February 2012 in which she indicated that she agreed with the 40 percent rating for her degenerative disc disease of the lumbar spine that was awarded by the RO in the January 2012 rating decision.  She argued only that the higher rating should have been awarded earlier.  Consequently, the Board has characterized this issue as a claim for a higher initial rating for degenerative disc disease of the lumbar spine prior to April 20, 2011. 

The Board remanded the Veteran's case in August 2012 for further evidentiary development and adjudication.  


FINDINGS OF FACT

1.  For the period prior to April 2, 2011, the Veteran's degenerative disc disease of the lumbar spine was manifested by disability equating to flexion of the thoracolumbar spine no worse than 40 degrees, even when pain is taken into consideration.

2.  For the period prior to August 20, 2008, the Veteran's radiculopathy of the right lower extremity was manifested by mild sensory symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve.

3. For the period from August 20, 2008, the Veteran's radiculopathy of the right lower extremity has been manifested by sensory symptoms such as tingling and pain that approximate no worse than moderately severe incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to April 20, 2011, the criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity were not met for the period prior to August 20, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a rating in excess of 40 percent for radiculopathy of the right lower extremity have not been met for the period beginning August 20 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008. The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through a June 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.

The Board also finds that the June 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2006 notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the June 2006 notice letter.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and she files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of her entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for higher initial ratings fall squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claims on appeal.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Extensive records of the Veteran's post-service treatment are of record.  In addition, the Veteran was afforded VA examinations in November 2006, November 2008, July 2009, and April 2011; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and she has provided written argument in support of her claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that her service-connected degenerative disc disease of the lumbar spine is more disabling than reflected by initial 20 percent rating assigned prior to April 20, 2011.  She also contends that her service-connected radiculopathy of the right lower extremity is more disabling than reflected by the initial 10 percent rating assigned prior to August 20, 2008, and the 40 percent rating assigned thereafter.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its rating decisions, the AOJ evaluated the Veteran's degenerative disc disease of the lumbar spine in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Under the General Rating Formula for Diseases and Injuries of the Spine, in pertinent part, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For evaluation of intervertebral disc syndrome under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

As for neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for radiculopathy of the right lower extremity under Diagnostic Code 8520, which addresses paralysis of the sciatic nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2013).  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Relevant medical evidence consists of VA examinations conducted in November 2006, November 2008, July 2009, and April 2011, as well as records of treatment the Veteran has received from both private and VA treatment providers.  (The Board acknowledges that an additional VA examination was conducted in January 2008 but finds that, given the Veteran's active duty status at the time, the findings of such an examination are irrelevant to the periods at issue here.)  Records from the Veteran's application for SSA benefits are also of record.  Report of VA examination conducted in November 2006 reflects that the Veteran reported "constant pressure" and pain in her back that radiated to her right lower extremity.  She also complained of a burning sensation in both hips.  She reported that she had been unable to work due to back pain and stated that she had trouble with activities of daily living such as doing chores or driving long distances.  She was noted to have an antalgic gait due to right leg pain, with mild muscle spasm on motion of the spine.  She was noted to have forward flexion to 40 degrees, with no limitation on repetition.  The examiner noted no incapacitating episodes for the year prior.  Sensory examination revealed numbness in the right leg.  She complained of "urge incontinence," but the examiner found her to have normal volitional control of her bladder and bowels.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with a disc protrusion and herniated disc.  

At the November 2008 VA examination, the Veteran reported that her in-service surgery had improved her back pain, although she continued to experience pain in her right lower extremity.  She complained of low back pain, pressure, and stiffness, as well as pain in the right leg.  She denied numbness in the back or right lower extremity but complained of weekly flare-ups of back pain.  She stated that she could stand for 15 to 30 minutes and denied any bowel or bladder complaints.  No incapacitating episodes during the past year were noted.  Physical examination revealed tenderness, weakness, and pain on motion, and the Veteran was noted to have a slight forward bend in her posture, as well as a stiff and rigid gait.  Muscle strength and reflexes were normal in the lower extremities bilaterally, as was sensory testing.  The examiner noted ankylosis at the L4-5 joint, which the Veteran had surgically fused, but no ankylosis of the entire thoracolumbar spine was found.  Forward flexion was found to be to 40 degrees, with "some tenderness" beginning at 30 degrees.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with right lower extremity radiculopathy.  The disorders were noted to have significant effects on her ability to work, causing decreased mobility and concentration, problems with lifting and carrying, and difficulty reaching, as well as limiting her ability to sit, stand, bend, or lift for any prolonged time.  .  

At the Veteran's July 2009 VA examination, the Veteran complained of intermittent pain in her lower back as well as constant moderate to severe pain in her right leg that did not improve following her back surgery.  She reported that she used a TENS unit but stated that she could walk up to 3 miles.  Physical examination found a stiff gait but no abnormal posture or spinal curvature.  No thoracolumbar spine ankylosis was noted.  She was noted to have pain, tenderness, and guarding of the spinal muscles.  Sensory testing, strength, and muscle tone were normal in the lower extremities, with no evidence of muscle atrophy.  Range-of-motion testing showed forward flexion to 55 degrees with pain at the endpoint of motion, with no additional limitation on repetition.  The examiner diagnosed the Veteran with lumbar spine degenerative disc disease with right lower leg radiculopathy and found that the disorders would have significant effects on her usual occupation, noting that she had been put on temporary retirement due to her back and right leg problems.

Report of the April 20, 2011, VA neurological examination reflects the Veteran's complaints of constant pain in her lower back that radiated into her right lower extremity and that worsened with prolonged sitting.  She denied numbness, tingling, or muscle loss and stated that pain was her primary concern.  She denied any problems in the lower left extremity.  Neurological examination was normal, with the exception of mild give-away weakness of the right lower extremity.  No muscular atrophy was noted in the lower extremities bilaterally.  The examiner diagnosed the Veteran with chronic lumbar radiculopathy of the right lower extremity.  Similarly, during the April 2011 spinal examination, the Veteran complained of pain in the back that radiated to the right lower extremity but denied incontinence of bladder or bowels.  The orthopedic examiner noted that the Veteran was not working and opined that she "would have a great deal of difficulty with the back problems doing any type of employment."  

In addition, the Veteran has received ongoing treatment for her complaints of pain in her lumbar spine and right lower extremity.  A letter from the Veteran's private neurosurgeon dated in July 2006 reflects the Veteran's complaints of pain in the back that radiated into the right lower extremity and rendered it difficult to perform activities of daily living.  VA treatment records reflect that the Veteran was seen in June 2006 for complaints of pain radiating into her hips bilaterally, but no diagnosis was assigned at that time.  She was seen by VA physicians on multiple occasions in 2008 and 2009, at which time she complained of radiating back pain.  She was found to have significant tenderness to the back at November 2008 and January 2009 visits, although muscle strength in the right leg was normal.  In addition, at June 2009 and July 2009 VA treatment visits, the Veteran complained of new pain to the left lower extremity, although no diagnosis was made.  She was again seen in February 2010 for a neurosurgical evaluation, at which time she complained of pain radiating into both legs.  At the time, she was diagnosed with "chronic low back pain with radicular symptoms."  At an additional February 2010 evaluation, the Veteran again complained of low back pain radiating into her right leg, as well as recent onset of pain into her left leg.  Range-of-motion testing found forward flexion to 50 degrees, with pain beginning at 45 degrees and no change with repetitive motion.  She was diagnosed with chronic radiating low back pain.  Private nerve conduction studies conducted in October 2006 and February 2010 showed no radiculopathy or other abnormality in the left lower extremity.  Similarly, at a March 2010 treatment note, the Veteran was found to have an "asymptomatic" left leg and was diagnosed with radiculopathy of the right leg only in an August 2010 treatment note.

A.  Ratings

Upon review of the above evidence, as to the Veteran's entitlement to an initial disability rating in excess of 20 percent for her service-connected degenerative disc disease of the lumbar spine for the period prior to April 20, 2011, the Board finds that the disability did not warrant an initial rating higher than 20 percent.  In this case, the Board finds that, for the period prior to April 20, 2011, the Veteran's flexion of the thoracolumbar spine was no worse than 40 degrees without pain, which does not warrant a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes, as discussed above, that at the Veteran's November 2006 and November 2008 VA examinations, she was noted to have flexion of the thoracolumbar spine to 40 degrees without pain, although the November 2008 examiner noted "some tenderness" beginning at 30 degrees.  Similarly, testing at her July 2009 VA examination revealed flexion to 55 degrees with pain at the endpoint of motion.  Testing at private evaluations conducted in December 2009 and February 2010 similarly revealed flexion to 45 degrees without pain.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's complaints of pain on flexion of the lumbar spine at her VA examinations, discussed above, and nevertheless finds that the Veteran's forward flexion of the lumbar spine is functionally limited to, at worst, the 40 degrees recorded at the November 2006 and November 2008 VA examinations.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran does not warrant a higher rating for her lumbar spine disability for the period prior to April 20, 2011.

In that connection, the Board notes that the Veteran did not display flexion of the thoracolumbar spine of 30 degrees or less at any time during the period prior to April 20, 2011, even when considering pain on motion, to warrant a 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative disc disease of the lumbar spine resulted in disability comparable to ankylosis of the entire thoracolumbar spine to warrant a 50 or 100 percent disability rating at any point prior to April 20, 2011.  The Board acknowledges that the Veteran's VA examination revealed painful motion of the lumbar spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the 20 percent rating assigned for the period prior to April 20. 2011.  Therefore, the Board does not find that a rating higher than the 20 percent assigned prior to April 20, 2011, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria. 

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative disc disease of the lumbar spine.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine, which rating contemplates such changes.  The Board also notes that, despite the finding of the April 2011 VA examiner concerning the fusion of two vertebrae in her lumbar spine, there is no evidence that the Veteran's degenerative disc disease of the lumbar spine has resulted in disability comparable to ankylosis of the entire thoracolumbar spine at any time during the period in question, rendering higher ratings under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (2013), inappropriate.  

The Board has also considered the Veteran's degenerative disc disease of the lumbar spine under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a higher rating at any time during the period prior to April 20, 2011.  In that connection, the Board notes that the November 2006 and November 2008 examiners specifically found that the Veteran had experienced no incapacitating episodes in the year prior to the examination.  No periods of incapacitation, as defined by regulation, were noted at any time during the pertinent period.  As such, the Board finds that consideration of the Veteran's degenerative disc disease of the lumbar spine under the rating criteria for intervertebral disc syndrome does not result in a rating higher than 20 percent initially assigned prior to April 20, 2011.  In this case, the evidence of record does not reflect incapacitating episodes of at least two weeks' total duration during any 12-month period during the current appeal.

The Board further notes that the Veteran is already in receipt of a separate disability rating for right lower extremity radiculopathy, as discussed in more detail below.  Further, and despite the Veteran's complaints of occasional pain radiating into her left lower extremity, the Board notes that the medical evidence of record does not support a finding that the Veteran experienced any radiculopathy or any other neurological disorder of the left lower extremity for the period prior to April 20, 2011.  In that connection, the Board acknowledges, as noted above, that the Veteran has been assigned a diagnosis of low back pain with unspecified "radicular symptoms."  However, neurological testing conducted in October 2006 and February 2010 returned no findings of any radiculopathy affecting the left lower extremity.  Similarly, although the Veteran complained of "urge incontinence" at the November 2006 VA examination, no diagnosis of any bowel or bladder problems were made, and at subsequent examinations the Veteran denied experiencing any bowel or bladder symptomatology.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of her lumbar spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, as discussed in detail above, the Board has taken into consideration the Veteran's complaints of pain but finds, for the reasons enunciated, that a higher rating is not warranted for functional loss due to pain.  Therefore, the Board does not find that a rating higher than the 20 percent assigned for the Veteran's lumbar spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

Regarding the Veteran's radiculopathy of the right lower extremity, after a review of the medical evidence, the Board finds that, for the period prior to August 20, 2008, the Veteran's service-connected radiculopathy of the right lower extremity resulted in disability approximating no worse than slight incomplete paralysis of the sciatic nerve.  Because the Veteran was already in receipt of an initial 10 percent rating for that period, which contemplates slight impairment, a higher rating is not warranted for radiculopathy of the right lower extremity.  In that connection, the Board notes that there is no evidence that the Veteran experienced moderate incomplete paralysis of the right lower extremity at any time prior to August 20, 2008.  At the Veteran's November 2006 VA examination, she complained of numbness and pain in the right lower extremity.  Similarly, September 2006 and December 206 private treatment records note radiating pain into her right lower extremity, with "slight" tenderness to palpation.  However, an October 2006 private nerve conduction study returned normal results in the right lower extremity.  The Board therefore concludes that, for the period prior to August 20, 2008, this disability was tantamount to slight incomplete paralysis of the sciatic nerve, warranting no more than the 10 percent disability rating initially assigned under Diagnostic Code 8520.  In so finding, the Board looks particularly to the provision of 38 C.F.R. § 4.124a that establishes that when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

For the period from August 20, 2008, the Board finds that the Veteran's service-connected radiculopathy of the right lower extremity has resulted in disability approximating no worse than moderately severe incomplete paralysis of the sciatic nerve.  Because the Veteran is already receiving a 40 percent rating for the period from August 20, 2008, which rating contemplates moderately severe impairment for the disability, a higher rating is not warranted.  In that connection, the Board notes that there is no evidence that the Veteran experiences anything more than moderately severe incomplete paralysis of the right lower extremity.  In so finding, the Board notes that at each of the Veteran's VA examinations in November 2008, July 2009, and April 2011, no loss of muscle strength was noted.  Similarly, in the July 2009 and April 2011 examinations, the examiners specifically noted that no muscular atrophy was present in the lower extremities.  Because a 60 percent evaluation for severe incomplete paralysis of the sciatic nerve includes "marked muscular atrophy," the Board finds that the Veteran's symptoms have not approached that level of severity at any point from August 20, 2008.  The Board therefore concludes that, for the period from August 20, 2008, this disability is tantamount to moderately severe incomplete paralysis of the sciatic nerve, warranting no more than the 40 percent disability rating currently assigned under Diagnostic Code 8520.

The above determination is based on consideration of the applicable provisions of VA' s rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected degenerative disc disease of the lumbar spine or radiculopathy of the right lower extremity has rendered impractical the application of the regular schedular standards.  In addition, the Board notes that the Veteran's symptoms are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for higher initial ratings, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for radiculopathy of the right lower extremity, currently rated as 40 percent disabling; degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling; depressive disorder, rated as 30 percent disabling; and ovarian cysts, rated as noncompensably disabling.  The Veteran's combined disability rating is 80 percent.  As will be explained below, the record raises the question of TDIU with respect to the rating issues on appeal before the Board.

Given the 40 percent ratings for both radiculopathy of the right lower extremity and degenerative disc disease of the lumbar spine, as well as her overall rating of 80 percent, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that her service-connected disabilities prevent her from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that she was employed as tool and die assistant until her medical retirement in 2006.  She states that she had to take medical retirement from her work because she was unable to continue due to neurological and orthopedic problems.  The evidence also reflects that the Veteran completed a GED but did not obtain further education.

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities-in particular, her degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity-on her ability to maintain employment.  In that connection, the Board first acknowledges that the Veteran's VA examiners in November 2008 and July 2009 opined that the Veteran's back disorder and right leg radiculopathy had "significant effects" on her employability, but neither examiner found her to be unemployable due to her service-connected disorders.  However, the November 2008 examiner noted that she faced significant functional impairment in the form of not being able to engage in prolonged standing, sitting, bending, lifting, twisting, carrying, reaching, or walking on uneven surfaces.  Further, at the April 2011 VA examination, the orthopedic examiner noted that the Veteran had difficulty with multiple activities of daily living and opined that she "would have a great deal of difficulty with the back problems doing any type of employment."  In addition, the Veteran has stated to VA on multiple occasions, including in a July 2011 statement, that she is unable to work due to her service-connected disabilities.  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render her unemployable.  In this regard, the Board acknowledges that VA examiners have found the Veteran's lumbar spine and right lower extremity disorders to have "significant effects" on her ability to work, without specifically finding her unable to engage in gainful employment.  However, the Board finds compelling the findings of the April 2011 VA examiner who stated that the Veteran would have a "great deal of difficulty ... doing any type of employment," either physical or sedentary, as a result of her service-connected degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity.  Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude her from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that these service-connected disabilities are as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.

ORDER

Entitlement to initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to April 20, 2011, is denied.

Entitlement to an initial rating in excess of 10 percent prior to August 20, 2008, and in excess of 40 percent thereafter, for radiculopathy of the right lower extremity is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability is granted, subject to the regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


